Citation Nr: 9910473	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-06 630A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to increased (compensable) disability rating 
for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel



INTRODUCTION

The veteran had active service from June 1942 to October 
1945, and from January 1951 to December 1951.  The veteran 
was a prisoner of war of the German government from October 
1943 to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

Subsequent to the filing of the veteran's appeal, the RO 
issued a rating decision in June 1998 granting service 
connection for traumatic arthritis of the back, both hips and 
both knees.  Therefore, this decision will address only the 
remaining issues on appeal, entitlement to service connection 
for ischemic heart disease, and entitlement to an increased 
(compensable) disability rating for bilateral sensorineural 
hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
disposition of this appeal has been obtained.

2.  No competent medical evidence has been presented to show 
that the veteran has a current disability of ischemic heart 
disease.

3.  Bilateral sensorineural hearing loss is manifested by 
average pure tone thresholds of 34 decibels in the right ear, 
and 19 decibels in the left ear, with speech discrimination 
scores of 96 percent in the right ear, and 100 percent in the 
left ear.



CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for ischemic heart disease.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (c) (and note) (1998).

2.  The criteria for a compensable disability rating for 
bilateral sensorineural hearing loss have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. § 4.85, and Diagnostic Code 6100 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Ischemic Heart Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military naval or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) has determined "that establishing service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and [service]."  (emphasis added) Cuevas v. Principi, 3. 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

When a disease was not initially manifested during service or 
within any applicable presumption period, the appellant may 
establish the "required nexus" for service connection by 
evidence demonstrating a medical relationship between the 
current disability and the service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  

Where a veteran is a former prisoner of war detained or 
interned for not less than  30 days and beriberi (including 
beriberi heart disease) becomes manifest to a degree of 10 
percent anytime after such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  For purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  38 U.S.C.A. §§ 1112, 1113;  38 C.F.R. §§ 3.307, 
3.309(c) (and note) (1998).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  For a claim to be well-
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.

Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required. Epps v. Gober, 126 F. 3d 1464 (1997).  
A claimant would not meet this burden imposed by section 
5107(a) merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under section 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well-grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The available service personnel records indicate that the 
veteran was a prisoner of war of the German government from 
October 1943 to May 1945.

The claims file contains reports of the veteran's November 
1995 VA examination, and January 1996 VA treadmill cardiac 
stress test.  The reports state that there is no evidence 
that the veteran is suffering from ischemic heart disease.

The veteran has not presented any medical evidence to support 
his assertion that he is suffering from ischemic heart 
disease due to malnutrition suffered while a prisoner of war.  
While the veteran may well believe he is suffering from heart 
disease, as a layperson he is not considered capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by certain symptoms or the 
condition causing those symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995);  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995);  Espiritu, 2 Vet. App. at 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  

As no competent medical evidence has been presented to show 
that the veteran currently has ischemic heart disease, the 
claim may not be considered well-grounded.  38 U.S.C.A. § 
5107(a).  Since the claim is not well-grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390; 
(1995).

II.  Bilateral Sensorineural Hearing Loss 

The veteran has presented a well-grounded claim for an 
increased (compensable) evaluation for his bilateral 
sensorineural hearing loss within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran's claim with respect to that 
condition is at least plausible.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue has been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  In 
accordance with 38 C.F.R. §§ 4.1, and 4.2, the Board has 
reviewed all the evidence of record pertaining to the history 
of the disability at issue, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In January 1996, the RO granted service connection for 
bilateral sensorineural hearing loss.  Zero percent ratings 
were assigned, effective from October 17, 1995, the date of 
the veteran's claim, under Diagnostic Code 6100.  38 C.F.R. § 
4.85, and Diagnostic Code 6100. 

The report of the veteran's November 1995 VA audiological 
evaluation noted that his pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
20
50
60
LEFT
5
0
5
30
40

The four frequency average (excluding 500 Hertz) was reported 
to be 34 for the right ear, and 19 for the left ear.  Speech 
audiometry, using the Maryland CNC test, revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear.

The next step in the evaluation process is to use the Tables 
provided in 38 C.F.R. § 4.85 to assign a numeric designation 
of the hearing impairment in each ear based upon the average 
puretone decibel loss, and to combine those numeric 
designations and arrive at the percentage disability 
evaluation which may be assigned to the veteran's hearing 
loss.  Using Table VI, it can be seen that the veteran's 
right ear, with its 34 decibel average pure tone loss and 96 
percent speech recognition score, would be assigned a "I" 
designation.  In like manner, it can be seen that his left 
ear, with its 19 decibel average pure tone loss and 100 
percent speech recognition score, would also be assigned a 
"I" designation.  Turning to Table VII, it can be seen that 
with a "I" designation in both his better and poorer ear, 
the veteran would be entitled to only a zero percent 
disability rating at this time, under Diagnostic Code 6100.  
38 C.F.R. § 4.85, and Diagnostic Code 6100.

Upon consideration of all the evidence of record, the Board 
finds that the criteria for a compensable disability rating 
for bilateral sensorineural hearing loss have not been met or 
approximated.  Thus a compensable  rating would not be 
appropriate, and the appeal must be denied. 

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

As a well-grounded claim of entitlement to service connection 
for ischemic heart disease has not been presented, the appeal 
is denied.

Entitlement to increased (compensable) disability rating for 
bilateral sensorineural hearing loss is denied.



		
HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeal

 Department of Veterans Affairs

